[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]ORDER RE: DEFENDANTS' (EDWIN and STELLA MARCH)MOTION FOR SUMMARY JUDGMENT (#186)
The Defendants, Edwin and Stella March, have moved for Summary Judgment on each Count directed against them in the Plaintiffs' Amended Complaint dated January 2, 1997. The said Defendants specifically assert that there is no genuine issue of material fact that the Plaintiffs' claims against the said Defendants are time barred by the applicable Statute of Limitations.
Based upon its careful consideration of the arguments of CT Page 236 counsel at the hearing on this Motion and upon its further careful review of the Memoranda of Law, Affidavits and Exhibits that have been submitted in connection with said Motion for Summary Judgment and the Objection thereto, the Court concludes that there is no genuine issue of material fact that the Plaintiffs' action against these Defendants is time barred by the applicable statute of limitations.
Further, the Court can point to no claimed circumstances or facts that would have tolled the statute of limitations in this matter.
The Motion is accordingly granted.
Carroll, J.